MEMORANDUM**
Jolie Andritzakis appeals pro se the district court’s summary judgment in favor of defendants in her 29 U.S.C. § 1132(a)(1)(B) action seeking long-term disability benefits under an employee benefit plan. We have jurisdiction pursuant *833to 28 U.S.C. § 1291. We review the district court’s summary judgment de novo, Jordan v. Northrop Grumman Corp. Welfare Benefit Plan, 370 F.3d 869, 875 (9th Cir.2004), and we affirm.
The district court properly concluded that the plan in question clearly and unambiguously conferred discretion on the administrator, and that Andritzakis failed to demonstrate that a conflicting interest caused a breach of the administrator’s fiduciary duty to her. See id. at 875-76
The district court also properly concluded that the administrator did not abuse its discretion. Andritzakis’ claim had been subjected to four levels of review. Three doctors reviewed her records, including an outside doctor who specialized in occupational and environmental medicine, and all concluded that Andritzakis could perform work with her alleged disabilities. To the extent the administrator rejected or ascribed less weight to certain physicians’ opinions, it provided specific and legitimate reasons. See id. at 878.
Andritzakis’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.